DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it recites “a communication hole (328.330).” “328.330” appears to be a typographical error as this number appears nowhere else in the specification. It is presumed to be “328, 330” for the exhaust hole 328 and reflux hole 330 since the specification describes it as such. Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "328" and "330" have both been used to designate a communication hole. The instant specification clarifies that the exhaust hole is element 328 and the reflux hole is element 330 and that the communication hole is both of them (328, 330) as presumed in paragraph 3 above. However, these are distinct elements and it is unclear how one communication hole is both of them. This is particularly problematic because claim 1 further defines a “second distance” as that between the inner wall and the communication hole and Figure 8 attempts to depict this second L2. But if the communication hole is two distinct elements in two distinct locations (see 328 and 330 in Figure 7) then defining a distance between an inner wall and the communication hole(s) is impossible. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vent hole communicating with the discharge port and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings do not depict how the vent hole 321 communicates with the discharge port 405. The only figure that depicts both of these elements is Figure 6 and Figure 6 appears to show that element 321 and element 405 are not in communication. Figures 6 & 7 and the associated portions of the specification describe how the vent hole 321 communicates with the exhaust flow passage 530 but there is no connection between the vent hole 321 and the exhaust flow passage 530 depicted. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the means by which the vent hole communicates with the discharge port. The instant specification describes an exhaust gas flow passage as the means but this element is not claimed. Claims 2 and 3 depend on claim 1.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative that between the exhaust hole 328 and the reflux hole 330 (recited in the claims collectively as the communication hole), the inner wall 432, and a second distance L2. As discussed in the objection to the drawings in paragraph 4 above, the exhaust hole 328 and the reflux hole 330 have two distinct locations as shown in instant Figure 7. But further, the inner wall 432 is a wall that wraps in three dimensions (see Figures 6 & 8). It is not possible for the Office to ascertain what the structural relationship is between a wall 432 that encloses the exhaust hole 328 and a distance L2 that somehow is the distance between a point on the wall 432, an exhaust hole 328 within the wall 432, and a reflux hole 330 that is located outside of the wall 432. The depiction of L2 in Figure 8 does not further clarify this since it seems to ignore element 330 while choosing only an arbitrary portion of wall 432 from which to measure. Claims 2 and 3 further exacerbate this issue by clearly defining the communication hole as two distinct locations.
Claim 1 recites the limitations of "the other side" in line 22 and line 23.  There is insufficient antecedent basis for this limitation in the claim. Claims 2 and 3 depend on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith—as well as those used in the related applications 16/954,418 and 16/954,385—disclose features such as a lid for a battery container that possesses communication holes and vents holes as in the instant claims but fail to disclose the features of lines 19-21 of claim 1. However, this feature of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725